Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2,4,6,8,10, 55-58,60,61,68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes(US 2687699) in view of Loose(US 2121128), Kostival(US 6790467), Beatty(WO1995031905), and Marsden(US 2099614).
Regarding claims 1,70-72, Oakes teaches a method for manufacturing a laminated food product comprising:
Transporting a first elongated sheet of a first foodstuff in a first driven direction along a first conveyor(elongated dough sheet is deposited on conveyor belt, Fig 1: col 3, line 66-69), the first elongated sheet having a first width extending from a first edge extending in a direction parallel to the first driven direction and a second edge formed on an opposite side of the first elongated sheet from the first edge
Separating the first elongated sheet into a series of sheet segments(Cutting roll cuts the sheet into smaller segments, Fig 1(26); col 4, line 8-16).
Serially transporting each sheet segment from the first conveyor to a second conveyor in a second driven direction that is transverse to the first driven direction, whereby each sheet segment is stacked upon an immediately preceding sheet segment(Fig 3, col 4, line 64-70)
Compressing the overlapping dough segments to a desired thickness(col 4, line 70-76)
Oakes teaches forming a laminated food product wherein the series of sheet segments are stacked upon an immediately preceding sheet segment and further compressed. Oakes does not specifically teach depositing a strip of a second foodstuff upon a portion of an upper surface of the first elongated sheet in a direction parallel to the first driven direction while transporting the first elongated sheet in the first direction.
Oakes also does not teach when stacking the sheet segments the strip of the second foodstuff is encapsulated between the first foodstuff of the immediately preceding sheet segment. Oakes also does not specifically teach separating the second elongated sheet  into a plurality of food product body units. 
However, Loose teaches 
A method for manufacturing a food product, comprising:
depositing a first elongated sheet(p.3, step 3; dough sheets are deposited on a conveyor in an overlapping fashion);
transporting the first foodstuff in a first driven direction(p.2, col 1, ln 20-33);
depositing a second foodstuff upon a portion of an upper surface of the first elongated sheet; transporting the first foodstuff with the second foodstuff deposited thereupon in the first driven direction(p. 3, step 4; filling is added to the exposed surfaces of the dough sheets);
overlapping the sheet segments so that each subsequent sheet segment is stacked upon an immediately preceding sheet segment and the strip of the second food stuff of the immediately preceding sheet segment is encapsulated between the first food stuff of a immediately preceding sheet segment and the first foodstuff of the subsequent sheet segment(p.2, 1st col, line 57-67)
compressing the subsequent and immediately preceding sheet segments to form a second elongated sheet including a layer of the second food stuff encapsulated between a first layer of the first foodstuff and a second layer of the fist foodstuff(p.2, 1st col, line 67-74);
separating the second elongated sheet into a plurality of food product body units(p.4, step 9; cutting the laminated dough sheets).
It would have been obvious to modify Oakes with Loose by applying filling(second foodstuff) on the first elongated sheet of Oakes right after it is dispensed onto the conveyor and before it is cut into separate segments, thus forming a second elongated sheet wherein the strip of the second foodstuff is encapsulated between the first food stuff of a immediately preceding sheet segment and the first foodstuff of the subsequent sheet segment when later compressed. It would have been further obvious to separate the second elongated sheet into a plurality of food product body units as taught in Loose. It would have been obvious to do such because Oakes teaches that the laminated dough product can be a pastry(col 1, line 1-6) which commonly contains a filling. Loose teaches an effective method of forming a laminated dough product with an encapsulated filling so it would have been obvious to combine with Oakes to arrive at the claimed invention.
Loose does not specifically teach that the strip has “a second width (i) extending from a third edge extending in a direction parallel to the first drive direction to a fourth edge formed on an opposite side of the strip from the third edge, and (ii) less than or equal or approximately one-third of the first width, wherein the third edge of the strip is spaced apart from the first edge of the first elongated sheet by a first distance equal to approximately one-fourth of the first width. “
 
However, Loose teaches that the apparatus comprises a spreading apparatus that spreads the filling over the sheet of dough (p.2, col 1, ln 34-56). Loose also teaches that the fillings are “to be applied in quantities sufficient to give the product a palatable flavor or taste or in such quantities as desired”(p.3, step 4).
Therefore, it would have been obvious to adjust the thickness and placement of the filling(strip) on the elongated sheet of Oakes and Loose in order to achieve a palatable flavor and taste as taught in Loose. For example, one of ordinary skill in the art could  place the strip so it has a second width (i) extending from a third edge extending in a direction parallel to the first drive direction to a fourth edge formed on an opposite side of the strip from the third edge, and (ii) less than or equal or approximately one-third of the first width, wherein the third edge of the strip is spaced apart from the first edge of the first elongated sheet by a first distance equal to approximately one-fourth of the first width. One of ordinary skill in the art could easily control the amount and placement of the filling using the hopper and spreader device of Loose. 
Furthermore, Kostival teaches a ready to bake dough with a shaped, coextruded filling(abstract). Kostival teaches that the filling can have a variety of shapes such as rectangles, triangles, hexagons, pentagons, etc(col 6, line 41-65; Fig 1-14). It would have been obvious to adjust the shape and location of the filling(second foodstuff) in Oakes and Loose since a wide variety of filling shapes are acceptable to the consumer as taught in Kostival. 
It would have been obvious to adjust the amount of filling in the cavity, i.e. entirely fill, partially fill, or over fill depending on the amount of filling desired by the consumer. The amount of filling is entirely based on consumer taste and can easily be adjust based on the flow rate of the hopper feed gate(p.2, col 2, ln 45-48). 

Loose renders obvious applying a second foodstuff upon the width of the first elongated sheet of Oakes. Loose is silent on forming a second foodstuff deposit receiving channel in the upper surface of the first elongated sheet. However, Beatty teaches forming a depression in a muffin through a stamping apparatus in order to allow for a filling to be inserted and remain in the dough product(abstract). Therefore, since the filling is liquid in nature and Loose intends for the filling to remain encapsulated in the dough after compression, it would have been obvious to form a receiving channel as taught in Beatty in the first elongated sheet to prevent the filling from escaping during further processing and compression.
Beatty does not specifically teach that the channel forming member is statically arranged at a height above the first conveyor that is less than a thickness of the first elongated sheet. Specifically, Beatty teaches that the channel forming member(the stamper) moves and is not static is claimed. However, Marsden teaches an apparatus for stamping and embossing dough comprising an embosser a table upon which dough is laid(col 1, line 1-25). Marsden teaches that the embosser is stationary and the table moved up to contact the embosser, thus yielding a cutout or pattern on the dough(col 1, line 36-54).. Marsden teaches another embodiment in which the embosser moves and the table is stationary(col 2, line 16-27). Since Marsden teaches that channels in dough products can be formed by having a stationary embosser and a moving platform, it would have been obvious to have the channel forming device(stamper) of Beatty be static and have the conveyor move in order to form the channel. As taught in Marsden, having the embosser be static and the platform move is considered an equivalent method to the conventional method of having the platform be static and the embosser move. Therefore, modifying Beatty to have the channel forming device be static is considered “Simple substitution of one known element for another to obtain predictable results” under KSR(See MPEP 2143 I). 
This substitution also is considered a mere rearrangement of parts in order to achieve the same function as identified in MPEP 2144.04 VI. C. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Beatty and Marsden are silent as to the height of the statically arranged channel-forming member above the first conveyor. However, it would have been obvious to adjust the height of the channel-forming member as taught in Beatty depending on the depth of the channel desired. 
	Loose in view of Beatty do not teach that the channel edge of the second-foodstuff-depositing channel nearest to the first edge of the first elongated sheet is spaced from the first edge of the first elongated sheet. However, it would have been obvious to adjust the shape, size, and placement of the channel in order to allow for the filling to remain encapsulated in the product and not leak out, as is unappealing to the consumer. 

Regarding claims 2,4,6,8,55-58, Oakes does not teach that the second elongated sheet comprises the claimed thicknesses. However, Loose teaches that the second elongated sheet can be any desired thickness depending on how many sheets are stacked upon each other(col 2, line 68-77). 
Therefore, it would have been obvious to adjust the number of layers in the second elongated sheet segment depending on the thickness desired in the final dough product. 
	Regarding claim 10, Loose renders obvious applying a second foodstuff upon the width of the first elongated sheet of Oakes. Loose teaches a hopper(dispenser) that applies the filling material(second foodstuff) over the dough sheets(p.2, col 1, ln 34-44). Loose also teaches a spreading means for forming a strip of filling over the dough sheets(p.2, col 1, ln 34-56). 
	 
	Regarding claim 60, Loose renders obvious applying a filling on the first elongated sheet of Oakes. Loose does not specifically teach that the second foodstuff is flowed “without interruption.” However, it would have been obvious to adjust the flow of the filling depending on the amount of filling desired in the laminated product. For example, Loose teaches the use of feed gates to control the flow of filling from the hoppers(p.2, col 1, ln 45-52). 
Regarding claim 61, Loose renders obvious applying a filling on the first elongated sheet of Oakes. Loose does not specifically teach that the second foodstuff is flowed “with interruption.” However, it would have been obvious to adjust the flow of the filling depending on the amount of filling desired in the laminated product. For example, Loose teaches the use of feed gates to control the flow of filling from the hoppers(p.2, col 1, ln 45-52).
Regarding claims 68 and 69, Loose teaches that the filling(second foodstuff) can be a number of different materials(p.2, col 1, ln 54-56). Loose also teaches the use of multiple dispensing hoppers(p.2, col 1, ln 34-44). Therefore, it would have been obvious to have two different strips of second foodstuff in order to have a variety and mix of flavors. It would have been obvious to adjust the width of the filling(second foodstuff) depending on the amount of filling desired and in order to prevent the filling from potentially leaking from the dough product.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4,6,8,10,55-58,60,61,68-72 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As such, please see the new ground of rejection over Marsden. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791